                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           DOCKET NO. 3:07-cr-00061-FDW-DCK
 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 (17) DANIELLE JERMAINE JACKSON,                 )                      ORDER
 a/k/a “Head,”                                   )
                                                 )
         Defendant.                              )
                                                 )

        THIS MATTER is before the Court on the Unopposed Motion for Expedited Reduction of

Sentence, submitted by Defendant (Doc. No. 840). Also before the Court is Defendant’s previous

Motion to Reduce Sentence (Doc. No. 839).

        The Government, through its counsel, has consented to the requested relief. For the reasons

stated in the unopposed motion, the motion (Doc. No. 840) is GRANTED.

        IT IS THEREFORE ORDERED that Defendant’s sentence be reduced to Time Served,

plus up to ten (10) days for the Bureau of Prisons to process his release, and that the term of

supervised released be reduced to four years. All other terms and conditions previously imposed

shall remain the same.

        IT IS FURTHER ORDERED that the Clerk certify copies of this Order to Defendant,

counsel for Defendant, the United States Attorney, the United States Marshals Service, the United

States Probation Office, and the United States Bureau of Prisons.

        Because the Court is granting Defendant’s unopposed motion, the previous Motion to

Reduce Sentence (Doc. No. 839) is DENIED AS MOOT.

        IT IS SO ORDERED.

                                                 1



       Case 3:07-cr-00061-FDW-DCK Document 841 Filed 07/23/20 Page 1 of 2
                        Signed: July 23, 2020




                                   2



Case 3:07-cr-00061-FDW-DCK Document 841 Filed 07/23/20 Page 2 of 2
